On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Henry C. Bridgeforth, Jr., Attorney Registration No. 0038388, last known address in Memphis, Tennessee.
The court coming now to consider its order of August 8, 1990, suspending respondent, Henry C. Bridgeforth, Jr., from the practice of law in Ohio for a period of one year effective April 11, 1990, in accordance with Gov.Bar R. V, former Sections 7 and 23 (now Sections 6 and 9, respectively), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Henry C. Bridgeforth, Jr. be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see Toledo Bar Assn. v. Bridgeforth (1990), 51 Ohio St.3d 601, 553 N.E.2d 1025, and 53 Ohio St.3d 93, 558 N.E.2d 1182.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.